Title: To James Madison from James Holmes, 18 October 1802
From: Holmes, James
To: Madison, James


					
						Sir
						Belfast 18 October 1802
					
					I had the honor of receiving your Circulars of July & August 1801, to the respective Contents of which every attention on my part shall be paid & to prevent any Frauds being committed, with respect to the expenditure of Monies on Government Acct. I have acted with sameoeconomy as had the Case been my own.  With due submission to the better Judgment of Government I am of opinion that if the Consuls had it in their power to punish in a limited degree Captains or Seamen who might be guilty of misbehaviour and that the former were uniformly on arrival at the Port where a Consul resides obliged to wait on him immediately after arrival with their papers that it might be of use with respect to the Trade of the United States. as the Magistrates in this Country have no authority to punish Americans unless guilty of a breach of the Laws of the Kingdom.
					I now inclose you a particular List of American Ships & Cargos at this Port from 1 Jany 1797 to 1 Jany 1802, which I have been at some Expense and trouble to collect.  I have the Honor to Remain with Respect Sir Your Most Ob Ser
					
						James Holmes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
